Order unanimously reversed, with costs, and motion granted. Memorandum: Item Nos. 2, 3, 4, 6 and 7 in defendants’ demands for bills of particulars call for evidentiary material and plaintiff’s motion seeking a protective order striking them should have been granted (see McKenzie v St. Elizabeth Hosp., 81 AD2d 1003, 1004; Randall vPech, 51 AD2d 864). (Appeal from order of Supreme Court, Onondaga County, Stone, J. — bills of particulars.) Present — Simons, J. P., Hancock, Jr., Doerr, Denman and Schnepp, JJ.